Citation Nr: 0407503	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance of another 
person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
April 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in September 2002.  
Following receipt of a statement of the case in December 
2002, the appellant perfected her appeal to the Board by 
timely filing a substantive appeal in February 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Because the record shows that the appellant was notified of 
the VCAA in April 2001, which was prior to the initial rating 
decision (September 2002) that denied her claim, there is no 
apparent violation of her rights under the recent decision by 
the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, No. 01-944 (U. S. Vet. App. 
January 13, 2004).  

The appellant argues that she is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person because her disabilities render her unable to 
perform the routine activities of daily living except with 
the help of another person.  She is currently receiving 
pension benefits paid at the house bound rate.  

The record shows that the appellant last underwent a VA aid 
and attendance examination in October 1994.  Because that 
examination was more than nine years ago, the Board finds 
that a current examination is required to permit proper 
adjudication of the appellant's current claim.  The Court has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, the case is remanded for the following actions:  

1.  The appellant should also be afforded 
a VA examination to determine hers 
ability to care for her basic needs 
without assistance.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination.  
All indicated studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) 
should be completed as well.  At the 
conclusion of the evaluation, the 
examiner should express an opinion as to 
the medical probability that the 
appellant is in need of permanent aid and 
attention due to her disabilities. The 
examiner should also be requested to 
present all opinions and findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner.  

2.  The appellant should be advised of 
the provisions set forth at 38 C.F.R. 
§ 3.655(b) regarding failure to report 
for scheduled VA examinations.  

3.  Following completion of the above 
requested actions, the RO should review 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and an appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

